Name: 86/327/EEC: Commission Decision of 23 June 1986 approving a programme relating to the processing and marketing of meat in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  management
 Date Published: 1986-07-23

 Avis juridique important|31986D032786/327/EEC: Commission Decision of 23 June 1986 approving a programme relating to the processing and marketing of meat in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 200 , 23/07/1986 P. 0045*****COMMISSION DECISION of 23 June 1986 approving a programme relating to the processing and marketing of meat in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (86/327/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 20 December 1985 the Italian Government forwarded a programme relating to the processing and marketing of meat in Italy; Whereas the programme relates to the restructuring, modernization, rationalization and extension of installations for the processing and marketing of: - beef/veal, pigmeat, sheepmeat, goatmeat, horsemeat, - poultrymeat, rabbitmeat, meat of other small livestock and slaughter by-products; so as to increase productivity and profitability, to improve quality, to adapt production to present-day hygiene requirements and, in particular, to involve producers more closely in the processing and marketing sector; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the purpose of the programme is to increase the existing capacity of meat processing and marketing installations, especially in the Mezzogiorno, and whereas priority is to be given to installations with a slaughter capacity of not less than 5 000 tonnes per year; whereas the programme makes no provision for investments in public installations with a slaughter capacity of less than 1 000 tonnes per year; whereas the programme provides for the processing and marketing of meat and slaughter by-products; Whereas the programme contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the sectors concerned; whereas the estimated time required for execution of the programme does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The programme relating to the processing and marketing of meat in Italy, forwarded by the Italian Government pursuant to Regulation (EEC) No 355/77 on 20 December 1985 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 23 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1.